Citation Nr: 1331894	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from December 1956 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2011, the Veteran appeared before RO personnel for an informal conference.  A copy of the informal conference report is of record.  

In June 2013, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the pendency of this appeal, an April 2013 rating decision granted service connection for a left disability, on appeal from an initial claim for service connection for a left knee condition.  As that is considered a full grant of the benefit sought as to this issue, that issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal of the issue of entitlement to service connection for a psychiatric disability was requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a psychiatric disability by the appellant or the authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2012 rating decision denied service connection for a psychiatric disability.  The Veteran submitted an April 2012 notice of disagreement and a May 2012 statement of the case was issued.  In October 2012, the Veteran submitted a substantive appeal in which he indicated that he wanted to appeal all of the issues listed on the statement of the case and any supplemental statements of the case.  In April 2013, the Veteran's representative stated that they did not wish to continue the appeal on the claim for service connection for a mental health condition. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204.  In April 2013, prior to the Board issuing a decision on the appeal, the appellant, through the authorized representative, withdrawn the appeal on the issue of entitlement to service connection for a psychiatric disability.  Therefore, there remain no allegations of errors of fact or law for consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for a psychiatric disability is dismissed.
REMAND

The Veteran contends that he has a low back disability due to parachute jumps and landings in active service.  The Board notes that the Veteran's service separation form shows that he received the parachutist badge and that he was in Airborne School from September 1957 to October 1957 at Fort Campbell, Kentucky.

At a September 2011 VA examination, the VA examiner opined that the Veteran's lumbar spine condition was not caused by or the result of service.  The examiner noted there was no medical evidence of being treated for a lumbar spine condition while on active duty or within five years of discharge.  It there was traumatic arthritis, the examiner would expect symptoms to exist within two years.  The examiner also noted an intervening or interceding event in December 2008.   

With regard to the VA examiner's notation that there was no in service medical evidence, the Board notes that in April 2010 memorandum, the RO issued a formal finding of unavailability of the Veteran's service medical records after requesting a search of the National Personnel Records Center (NPRC) and Records Management Center (RMC).  In a case such as this where the Veteran's service medical records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Alternate sources of evidence may be used in a claim where there are missing records.  Those sources include statements from service medical personnel; buddy statements; employment physical examinations; medical evidence from hospitals and clinics; evidence from private physicians who may have treated the claimant, especially soon after separation; and letters written during service.

With regard to an automobile accident in 2008, the Veteran asserted during the Board hearing that he did not injure his low back at that time.  During the hearing, the Veteran testified to having 17 parachute jumps during service.  He described an incident where he landed in the trees after a jump and injured his back after falling to the ground.  He described another jump incident where he was unable to unclasp his chute.  The Veteran also testified that during service he went to the dispensary with complaints of back pain and that he reported his back hurt from the last jump.  
He also indicated that he had back pain since service and that after the parachute jumps in service he was sore in his back.

Initially, it does not appear that the September 2011 VA examiner considered the Veteran's lay statements regarding the in-service injuries to his back or a continuity of symptomatology, but instead relied primarily on the absence of in service records.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion). 
In light of the unavailability of the Veteran's service medical records, consideration of his lay statements in regards to in-service injury is particularly important.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

In addition, during the June 2013 Board hearing, the Veteran's representative referenced private medical records from the Institute for Low Back Care dating from 1993.  However, those records are not associated with the claims file.  Therefore, on remand, the Veteran should be requested to submit a copy of these pertinent private medical records or authorize VA to seek to obtain them.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Provide the Veteran and his representative with an additional opportunity to submit any additional service medical records in his possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal. Specifically, request the Veteran to submit authorization to obtain all private medical records from the Institute for Low Back Care, as referenced by his representative during the June 2013 Board hearing.  If the appellant wants to obtain and submit those records, he may do so.  

2.  Obtain all outstanding VA medical records for the periods prior to March 2002, and from February 2010 to the present.  

3.  Then, schedule the Veteran for a VA examination to assess the etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's private medical records, VA medical records, and the September 2011 VA medical opinion.  Specifically, the VA examiner's opinion should address whether it is as likely as not (50 percent probability or greater) that a low back disability first manifested in service or within a year after discharge, or is otherwise related to active service, to include the Veteran's 17 parachute jumps during service.  The examiner must consider the Veteran's lay statements that he hurt his back from parachute jumps in service and that he had a continuity of back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also discuss literature submitted by the Veteran as to the impact on the spine from parachute landings.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

